Citation Nr: 0948052	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  01-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a dislocation and fracture of the 
left elbow.

2.  Entitlement to an initial evaluation in excess of 10 
percent for focal small branch injury of the left arm 
associated with the residuals of a dislocation and fracture 
of the left elbow.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to May 
1988 and from April 1991 to March 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
residuals of a dislocation and fracture of the left elbow, 
postoperative, and assigned a 10 percent disability 
evaluation, effective March 2, 2000.

In April 2003, the RO increased the evaluation for the elbow 
disability to 20 percent, effective March 2, 2000.  

In April 2005, the Board remanded this matter for further 
development.

In April 2007, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  

In October 2008, the Board remanded the case again for 
further development by the originating agency.  In October 
2009, the Appeals Management Center (AMC) granted a separate 
evaluation for a focal small nerve branch injury of the left 
arm.  An evaluation of 10 percent was granted, effective 
March 2, 2000, under 38 C.F.R. § 4.118, Diagnostic Codes 
8617-7804.  Because the Veteran's initial appeal involved the 
residuals of the left elbow injury, the Joint Motion deemed 
the neurologic manifestations of that injury to be before the 
Board, and the separate evaluation was for the neurologic 
manifestations of that injury; the Board construes the 
question of entitlement to a higher initial evaluation for 
the focal small branch injury to be before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In its October 2008 remand, the Board sought to schedule the 
Veteran for VA orthopedic and neurological examinations to 
determine the nature and severity of his residuals of a 
dislocation and fracture of the left elbow.  The neurologic 
examiner was asked to identify the specific nerve involved, 
to note whether the involvement was wholly sensory, and to 
provide an opinion as to the severity of the neurologic 
impairment.  

The Veteran was afforded a VA peripheral nerve examination in 
April 2009.  The nurse practitioner who gave the examination 
noted that on physical examination, left and right bicep 
reflex were 1+; left and right tricep reflex were 2+ and left 
and right finger jerk were 2+.  There was no muscle atrophy 
present, but there was loss of muscle bulk in the left 
forearm, which the examiner noted could be due to disuse 
atrophy.  There were unspecified abnormal movements noted; 
the function of the joint was noted to be affected by the 
nerve disorder; and gait and balance were abnormal.

In a June 2009 deferred rating decision, the RO indicated 
that the appeal was not ready to be rated because the April 
2009 neurological examination was inadequate as it did not 
address the questions posed in the remand.  The RO also noted 
that the examination was conducted by a nurse practitioner 
and suggested that the examination be conducted by a 
neurologist instead.

In the July 2009, deferred rating decision, the same nurse 
practitioner who conducted the Veteran's neurological 
examination in April 2009, provided an addendum.  In her July 
2009 addendum, the examiner indicated that there was no 
evidence of focal nerve damage per an EMG test, but that the 
Veteran had a significant injury to his left forearm which 
left his forearm in a fixed prone position and had a 
significant affect on the normal use or activities of the 
left arm.

The VA examinations do not contain information as to what 
specific nerves were involved, whether the abnormal biceps 
reflexes and movement were attributable to the service 
connected disability, and did not provide a specific opinion 
as to the severity of the nerve impairment.  The Board is not 
permitted to substitute its medical judgment for that of 
medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination by a physician to 
determine the nature and severity of his 
residuals of a dislocation and fracture of 
the left elbow.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder, including a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination.

The examiner should report whether there 
is evidence of peripheral nerve injury, 
involving the left elbow, forearm, wrist, 
hand, or fingers, and if so, the examiner 
should identify the specific nerve, the 
extent of impairment, and whether the 
impairment is wholly sensory.

The examiner should specifically comment 
on whether the previously reported 
findings of diminished biceps reflexes, 
atrophy of the left hand, a lesser 
circumference of the left arm and forearm, 
diminished grip strength, and subjective 
reports of tingling of the left elbow and 
forearm are manifestations of peripheral 
nerve injury.

A rationale should be provided for each 
opinion that is rendered.

2.  Thereafter, readjudicate the claim.  
If the claim on appeal remains denied, 
issue a supplemental statement of the case 
before returning the appeal to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

